        Case 1:19-cv-05292-MHC Document 23 Filed 03/31/20 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


CITIZENS INSURANCE
COMPANY OF AMERICA,

       Plaintiff,                            CIVIL ACTION FILE

v.                                           NO. 1:19-CV-5292-MHC

BANYAN TREE MANAGEMENT,
LLC, ALBANY DOWNTOWN
HOTEL PARTNERS, LLC, and
JANE DOE,

       Defendants.

                                     ORDER

      This is a declaratory judgment action filed by Citizens Insurance Company

of America (“Citizens”) arising out of a lawsuit filed by Jane Doe against Banyan

Tree Management, LLC (“Banyan”) and Albany Downtown Hotel Partners, LLC

(“Albany Partners”) in the State Court of Gwinnett County, Georgia. Compl.

[Doc. 1] ¶ 2; see also Compl., Jane Doe v. Banyan Tree Management, LLC et al.,

Civil Action File No. 19-C-04673-S3 (St. Ct. of Gwinnett Cty. July 2, 2019)

(“Underlying Lawsuit”) [Doc. 1-1]. Jane Doe filed the Underlying Lawsuit on

July 2, 2019, based on allegations that she was secretly recorded fully nude while

showering in a hotel bathroom (the “Incident”). Compl. ¶ 19. Jane Doe alleges
        Case 1:19-cv-05292-MHC Document 23 Filed 03/31/20 Page 2 of 8




that the Incident occurred in July 2015 while she was staying in the Hampton Inn

and Suites (“Hampton Inn”) in Albany, Georgia, and that Albany Partners owns

and Banyan manages the Hampton Inn. Id. ¶¶ 18-19.

      Albany Partners and Banyan have requested insurance coverage from

Citizens for the claims asserted against them by Jane Doe in the Underlying

Lawsuit. Id. ¶ 3. Citizens admits that it issued insurance policies containing

commercial general liability coverage to Albany Partners for the time period of

April 21, 2015, to April 21, 2017, and that Banyan qualifies as an additional

insured under the policies. Id. ¶¶ 13-14. However, Citizens contends that it does

not owe a duty to defend or indemnify Albany Partners or Banyan for the claims

asserted in the Underlying Action under these policies because the requirements of

the policies have not been met, and the policies contain exclusions that preclude

coverage for the Underlying Lawsuit. Id. ¶ 16.

      This case is currently before the Court on a Motion to Intervene [Doc. 12]

filed by Westfield Insurance Company (“Westfield”). Westfield argues that it

issued insurance policies to Banyan. Br. in Supp. of Mot. to Intervene

(“Westfield’s Br.”) [Doc. 12-1] at 3. Westfield seeks to intervene in this lawsuit as

a matter of right contending that it has an interest in this action because the

insurance policies it issued to Banyan provide only excess coverage over other

                                           2
        Case 1:19-cv-05292-MHC Document 23 Filed 03/31/20 Page 3 of 8




collectible insurance and that it has no duty to defend or indemnify if another

insurer is defending and no duty to indemnify until the primary coverage is

extinguished. Id. at 4. No party has filed an opposition to Westfield’s intervention

either as a matter of right or permissively.

I.    LEGAL STANDARD

      Rule 24 of the Federal Rules of Civil Procedure governs intervention, and

provides for two methods upon which intervention may be granted: invention as of

right and permissive intervention. FED. R. CIV. P. 24. A party may intervene as a

matter of right if that party “claims an interest relating to the property or

transaction that is the subject of the action, and is so situated that disposing of the

action may as a practical matter impair or impede the movant’s ability to protect its

interest, unless existing parties adequately represent that interest.” FED. R. CIV. P.

24(a)(2). The Eleventh Circuit has articulated a four-part test for intervention by

right under Rule 24, requiring a movant (1) to timely file an application to

intervene; (2) have an interest relating to the property or transaction which is the

subject of the pending litigation; (3) be so situated that disposition of the action, as

a practical matter, may impede or impair the movant’s ability to protect that

interest; and (4) demonstrate that movant’s interest is not represented adequately



                                           3
        Case 1:19-cv-05292-MHC Document 23 Filed 03/31/20 Page 4 of 8




by the existing parties to the suit. Worlds v. Dep’t of Health & Rehabilitative

Servs., 929 F.2d 591, 593 (11th Cir. 1991) (citation omitted).

II.   ANALYSIS

      A.     Whether Westfield’s Motion is Timely.

      “The most important consideration in determining timeliness is whether any

existing party to the litigation will be harmed or prejudiced by the proposed

intervenor's delay in moving to intervene.” McDonald v. E. J. Lavino Co., 430

F.2d 1065, 1073 (5th Cir. 1970).1 “‘Timeliness’ is not a word of exactitude or of

precisely measurable dimensions,” rather it “must have accommodating flexibility

toward both the court and the litigants if it is to be successfully employed to

regulate intervention in the interest of justice.” Id. at 1074. Therefore, “the timely

application requirement under Rule 24 [is] not intended to punish an intervenor for

not acting more promptly but rather [is] designed to insure that the original parties

should not be prejudiced by the intervener’s failure to apply sooner.” Id.

(quotations and citations omitted).




1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
the Eleventh Circuit adopted as binding precedent all decisions of the former Fifth
Circuit handed down before October 1, 1981.

                                          4
        Case 1:19-cv-05292-MHC Document 23 Filed 03/31/20 Page 5 of 8




      Westfield filed its Motion to Intervene on February 20, 2020, before

Defendants answered the Complaint and prior to the commencement of discovery.

The Court finds that there will be no prejudice to the original parties and that

Westfield’s Motion to Intervene is timely.

      B.     Whether Westfield Has an Interest Relating to the Property or
             Transactions Which are the Subject of this Lawsuit.

      In order to show a sufficient interest in the subject matter of this action,

Westfield must show that it has a “direct, substantial, and legally protectable”

interest in the proceeding. Mt. Hawley Ins. Co. v. Sandy Lake Props., Inc., 425

F.3d 1308, 1311 (11th Cir. 2005) (quotation marks and citation omitted). This

means that Westfield must have an interest that the “law recognizes as belonging to

or being owned by [Westfield].” Id. (quotation marks and citation omitted).

Further, the interest must relate “to the property or transaction which is the subject

of the action.” In re Bayshore Ford Trucks Sales, Inc., 471 F.3d 1233, 1246 (11th

Cir. 2006) (quotation and emphasis omitted). The legal nature of that interest,

however, need not be identical to the claims raised in the action. Ga. v. U.S. Army

Corps of Eng’rs, 302 F.3d 1242, 1251 (11th Cir. 2002).

      Westfield contends that, like Citizens, it has a question as to whether or to

what extent it owes coverage to Banyan in the Underlying Lawsuit. Westfield

argues that it “has a direct, substantial and legally cognizable interest in the
                                            5
        Case 1:19-cv-05292-MHC Document 23 Filed 03/31/20 Page 6 of 8




outcome of this matter because a finding by this Court that the Citizens policy does

not provide coverage for this matter may increase Westfield’s financial exposure

with respect to liability that may otherwise be shared.” Westfield’s Br.

at 8-9. The Court finds that Westfield has a legally protectable interest in this

proceeding.

       C.     Whether Disposition of the Case Will Impede or Impair
              Westfield’s Ability to Protect its Interest.

       The third element a would-be intervenor must establish is that it “is situated

so that disposition of the action, as a practical matter, may impede or impair its

ability to protect that interest.” Angel Flight of Ga., Inc. v. Angel Flight Am., Inc.,

272 F. App’x 817, 819 (11th Cir. 2008). Westfield argues that

       [d]isposition of this matter could impair Westfield’s ability to protect
       its interests in the [Underlying Lawsuit] because it similarly questions
       coverage for the [Underlying Lawsuit] and this Court’s ruling may
       foreclose certain legal arguments Westfield could otherwise raise in
       any settlement negotiations or in any subsequent action for contribution
       newly permitted between insurers under [applicable] law.

Westfield’s Br. at 9. The Court finds that disposition of this case could impede

Westfield’s ability to protect its interest.

       D.     Whether Westfield’s Interest is Inadequately Represented by an
              Existing Party.

       The fourth element the proposed intervenor must show is that its “interest is

represented inadequately by the existing parties to the suit.” Chiles v. Thornburgh,
                                         6
        Case 1:19-cv-05292-MHC Document 23 Filed 03/31/20 Page 7 of 8




865 F.2d 1197, 1213 (11th Cir. 1989). The proposed intervenor can satisfy Rule

24(a)(2) if it “shows that representation of [its] interest ‘may be’ inadequate; and

the burden of making that showing should be treated as minimal.” Trbovich v.

United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972). Additionally, “[a]ny

doubt concerning the propriety of allowing intervention should be resolved in favor

of the proposed intervenors because it allows the court to resolve all related

disputes in a single action.” Fed. Sav. & Loan Ins. Corp. v. Falls Chase Special

Taxing Dist., 983 F.2d 211, 216 (11th Cir. 1993) (citation omitted).

      Westfield argues that its “interests are not adequately protected because

Citizens and the State Court Action parties have no reason to contest coverage

under the Westfield Policies as coverage can only be triggered by the absence of

Citizen’s coverage or the exhaustion of said limits, which is not represented by any

party.” Westfield’s Br. at 9. The Court agrees and finds that Westfield’s interests

are not adequately protected by any existing party.

      The Court will allow the Westfield to intervene as of right because it has

established each of the four requirements under Rule 24(a). See Chiles, 865 F.2d

at 1213. Therefore, the Court need not consider Westfield’s alternative request for

permissive intervention pursuant to Rule 24(b).



                                          7
        Case 1:19-cv-05292-MHC Document 23 Filed 03/31/20 Page 8 of 8




III.   CONCLUSION

       For the foregoing reasons, it is hereby ORDERED that Westfield Insurance

Company’s Motion to Intervene [Doc. 12] is GRANTED.

       IT IS SO ORDERED this 31st day of March, 2020.



                                     ____________________________________
                                     MARK H. COHEN
                                     United States District Judge




                                       8
